DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1, 5-14, 16-24, 27-30 (renumbering as 1-30 respectively) are allowed.

	Claims 1, 29 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving second configuration information for the first message of the two-step random access procedure, wherein the second configuration information comprises a second connection-state dependent element indicating that the second configuration information corresponds to a second connection-state of the UE different from a current connection-state of the UE; transmitting, to the access network entity and based at least in part on the current connection-state of the UE being the connection-state of the UE to which the configuration information corresponds, the first message of the two-step random access procedure according to at least a portion of the second configuration information; and monitoring for a second message of the two-step random access procedure from the access network entity in response to the first message.”

Claims 19, 30 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit second configuration information for the first message of the two-step random access procedure, wherein the second configuration information comprises a second connection-state dependent element indicating that the second configuration information corresponds to a second connection-state of the UE
different from a current connection-state of the UE; receive, from the UE and based at least in part on  the current connection-state of the UE being the connection-state of the UE to which the configuration information corresponds, the first message of the two-step random access
procedure according to at least a portion of the second configuration information;
and transmit a second message of the two-step random access procedure to the
UE in response to the first message.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473